This is an appeal from a judgment of the County Court at Law No. 1, of Dallas County, Texas. The judgment was rendered without the intervention of a jury. Findings of fact and conclusions of law were filed. One of the defendants in the lower court appeals from the judgment in favor of plaintiff foreclosing a contract lien upon certain corporate stock. Appellant was a transferee of the stock and took it subject to the lien. Subsequently the creditor released the debtor from any deficiency that might arise and agreed to look to the stock alone for payment of the debt. Appellant claims that this release of personal liability operated to release the stock. The claim is without merit. The stock was liable primarily for the debt.
Complaint is made that a motion for continuance was overruled. The motion was made orally and thereafter reduced to writing. It was insufficient as a motion to continue. We find no reversible error in the record. The judgment of the trial court is affirmed.